Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s election without traverse of Group I, claims 41-50 and 80-87 in the reply filed on 6/30/2021 is acknowledged.
Claims 51-79 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/30/2021.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 50 and 80 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 50, no antecedent has been established for “the handling device.”
	In the last three lines of claim 80, no antecedent has been established for “said at least one opening”, “said visual inspection” or “said access.”  
	In the last three lines of claim 80, it is also defined that the handling device moves “in a manner that does limit” the visual inspection and access.  From Fig. 4 and the last paragraph of the specification, however, it would appear that this is a typographical error and was intended not limit” and will be so interpreted for the purposes of this office action but clarification/correction is required.
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 41-45, 47-50 and 80-86 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over D’ambrosio et al. (US 2011/0290403) taken in view of Urayama (US 6,182,731).
	D’ambrosio discloses a plant for tire building including a line (2) for building a carcass on a building drum including plural stations and a line (3) for building a crown on a forming drum including plural stations where one of the carcass stations (16/32) is for integration of annular anchoring structures (i.e. beads).  This station is however only schematically illustrated and not 
	Urayama discloses an apparatus to reduce operator burden and improve productivity by automatically supplying/feeding beads to a bead setter within a tire forming machine comprising a storage framework storing beads in plural stock parts (12, 14) each configured to house plural beads.  Given that the described “baskets” are essentially no more than racks upon which plural beads are hung, each of the stock parts 12, 14 of Urayama satisfy the claimed requirement for a “basket” as they include supports upon which plural beads are hung.  Further, the storage framework has a first free side (e.g. 12A) where beads are capable of being loaded if desired and a second opposite free side (e.g. 12B and/or side adjacent building machine (62)) and a tire bead forming machine (62) is arranged adjacent the second side.  Further, the tire bead forming machine includes an upper area where a pair of beads can be retained (e.g. upper area of “52” on right side of fig. 1) as well as a lower area.  The storage framework also has at least one opening (as indicated below) that would reasonably be expected to allow visual inspection and, as there is no indicated upper obstruction from the ceiling, provide a passageway for an upright operator from the first side:

    PNG
    media_image1.png
    534
    842
    media_image1.png
    Greyscale

	It would have been obvious to one having ordinary skill in this art to adopt/adapt such an automatic bead supply/feeding system, which satisfies the claim 41 requirements, for the bead supply/application in D’ambrosio to reduce operator burden and enhance productivity in the supply and application of beads.  A plant for building a tire as defined in claim 41 would therefore have been obvious.
	As to claim 42, bead chuck (52) of Urayama satisfies the claim 42 requirements for a handling device.  As to claim 43, it would have been well within the routine optimization skill of the ordinary artisan to determine/select appropriate load carrying limits for the handling device depending upon the expected loads to be encountered, only the expected and predictable results following any such selection.  As to claim 44, D’ambrosio teaches providing a conveyor in the form of at least one robotized arm (36 - schematically illustrated in Fig. 1) to convey the 
	As to claim 80, this claim includes essentially the same material as claims 41+42 and the references are therefore applied for the same reasons as noted above to these claims.  As to the last three lines of claim 80, the bead chuck (52) of Urayama moves along a guide (60) located “at the ceiling” (col. 4, lines 49-50) and thus would not limit visual inspection or access.  As to claim 81, the storage framework of Urayama is floor (11) supported.  As to claim 82, the guide (60) is above the storage baskets.  As to claim 83, the guide (60) is at the ceiling and above the opening.  As to claim 84, Urayama has two groups of seats (12, 14) separated by the opening.  As to claim 85, the handling device (52) is movable centrally between the groups along a path that would not interfere with the opening (e.g. if raised).  As to claim 86, the . 
Claim 46 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over D’ambrosio et al. (US 2011/0290403) taken in view of Urayama (US 6,182,731) as applied above, and further in view of Caretta et al. (WO 01/36185).
	As to claim 46, D’ambrosio discloses that the transfer arm/conveyor can be a robotized arm but does provide further detail thereof.  Caretta discloses a similar tire building system in which a robot arm is used to transfer the drums (e.g. page 16, lines 9-12) and suggests that the arm is preferably an anthropomorphic kind (page 10, line 13).  Following this guidance of a similar arm to transport a drum in a similar tire building system, it would have been obvious to adopt an anthropomorphic arm for the robot arm in D’ambrosio for only expected and predictable results.  
Claim 87 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over D’ambrosio et al. (US 2011/0290403) taken in view of Urayama (US 6,182,731) as applied above, and further in view of Fukazawa (JP 2005-162364).
	As to claim 87, the baskets in Urayama are at the same height.  Fukazawa is also directed to storing beads on racks/baskets and teaches that instead of a storing unit with a single large length conveyor, it is desirable to instead provide upper and lower storing units with an expectation of reducing the installation space (e.g. note the Derwent abstract).  To provide each of the storage baskets in Urayama as a pair of upper and lower baskets would have been obvious in view of these teachings of Fukazawa with an expectation of advantageously reducing the installation space required.  
Claims 41-45, 47-50 and 80-87 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over D’ambrosio et al. (US 2011/0290403) taken in view of Brey et al. (US 3,700,526).
	D’ambrosio discloses a plant for tire building including a line (2) for building a carcass on a building drum including plural stations and a line (3) for building a crown on a forming drum including plural stations where one of the carcass stations (16/32) is for integration of annular anchoring structures (i.e. beads).  This station is however only schematically illustrated and not described in detail, suggesting to the ordinary artisan that known and conventional structure can be adopted/adapted in this role.
	Brey discloses a multi station tire building apparatus to consistently produce tires of uniform quality at high productivity by automatically supplying/feeding beads to a bead setter within the tire forming machine comprising a storage framework storing beads in plural bead storage racks (1186, 1187) each configured to house plural beads.  Given that the described “baskets” are essentially no more than racks upon which plural beads are stored, each of the racks of Brey satisfy the claimed requirement for a “basket” as they include supports upon which plural beads are stored.  Further, the storage framework has a first free side (e.g. a bottom portion of fig. 65 away from the drum) where beads are capable of being loaded if desired and a second opposite free side (e.g. the opposite part closer to the drum) and a tire bead forming machine (104/119) is arranged adjacent the second side.  Further, the tire bead forming machine includes an upper area where a pair of beads can be retained (e.g. the position of the drum in fig. 65 can define an “upper area” that retains a pair of beads on the drum or on a pair of bead setters adjacent thereto) as well as a lower area defined as any area 

    PNG
    media_image2.png
    814
    615
    media_image2.png
    Greyscale


	It would have been obvious to one having ordinary skill in this art to adopt/adapt such an automatic bead supply/feeding system, which satisfies the claim 41 requirements, for the bead supply/application in D’ambrosio to enhance the production of uniform quality tires and enhance productivity in the supply and application of beads.  A plant for building a tire as defined in claim 41 would therefore have been obvious.
	As to claim 42, bead transfer arms (1184, 1185) of Brey satisfy the claim 42 requirements for a handling device.  As to claim 43, it would have been well within the routine optimization skill of the ordinary artisan to determine/select appropriate load carrying limits for the handling device depending upon the expected loads to be encountered, only the expected and predictable results following any such selection.  As to claim 44, D’ambrosio teaches providing a conveyor in the form of at least one robotized arm (36 - schematically illustrated in Fig. 1) to convey the drum (6) between stations.  As to claim 45, D’ambrosio schematically illustrates the conveyors/arms in a central portion of the looped building line with the component prep/supply generally outside the loop, it being obvious in view of this to provide the Brey supply/feed system in this outside area and thus on an opposite side from the 
	As to claim 80, this claim includes essentially the same material as claims 41+42 and the references are therefore applied for the same reasons as noted above to these claims.  As to the last three lines of claim 80, as well as claims 82-83, the bead transfer arms 1184/1185 of Brey include guided movement of at least the rotation of the hand 1197 thereof (as well as the fingers thereof) in an area that would be above the opening (e.g. note upper arm position in fig. 66) and being adjacent the opening, would not limit inspection or access.  As to claim 81, the storage framework of Brey is floor supported.  As to claim 84, Brey has two groups of seats separated by an opening (either the opening between 1186 and 1187 or even an opening between magazines 1248 - Fig. 65).  As to claim 85, the handling device (1184/1185) is movable between magazines 1248 and being located adjacent the above noted inspection opening, would not interfere with it.  As to claim 86, the groups of seats are spaced horizontally and the . 
Claim 46 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over D’ambrosio et al. (US 2011/0290403) taken in view of Brey et al. (US 3,700,526) as applied above, and further in view of Caretta et al. (WO 01/36185).
	As to claim 46, D’ambrosio discloses that the transfer arm/conveyor can be a robotized arm but does provide further detail thereof.  Caretta discloses a similar tire building system in which a robot arm is used to transfer the drums (e.g. page 16, lines 9-12) and suggests that the arm is preferably an anthropomorphic kind (page 10, line 13).  Following this guidance of a similar arm to transport a drum in a similar tire building system, it would have been obvious to adopt an anthropomorphic arm for the robot arm in D’ambrosio for only expected and predictable results.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY L KNABLE whose telephone number is (571)272-1220.  The examiner can normally be reached on Part Time - Mon, Tue, Wed.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GEOFFREY L KNABLE/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        



G. Knable
September 19, 2021